AMENDED AND RESTATED BYLAWS OF CONTINENTAL AIRLINES, INC. (Effective as of November 20, 2008) TABLE OF CONTENTS Page ARTICLE I.Stockholders 1 Section 1.1 Annual Meetings 1 Section 1.2 Special Meetings 1 Section 1.3 Place of Meeting 2 Section 1.4 Notice of Meetings 2 Section 1.5 Quorum 3 Section 1.6 Voting 3 Section 1.7 Presiding Officer and Secretary 4 Section 1.8 Proxies 4 Section 1.9 List of Stockholders 4 Section 1.10 Notice of Stockholder Business and Nominations 5 Section 1.11 Procedures for Calling a Special Meeting 13 Section 1.12 Inspectors of Elections; Opening and Closing the Pools 19 Section 1.13 Written Consent in Lieu of Meeting 19 ARTICLE II.Directors 23 Section 2.1 Powers and Duties of Directors; Number 23 Section 2.2 Election; Term; Vacancies 24 Section 2.3 Resignation 24 Section 2.4 Removal 25 Section 2.5 Meetings 25 Section 2.6 Quorum and Voting 26 Section 2.7 Written Consent of Directors in Lieu of a Meeting 26 Section 2.8 Compensation 27 ARTICLE III.Committees of the Board of Directors 27 Section 3.1 Creation 27 Section 3.2 Committee Procedure 27 Section 3.3 Certain Definitions 28 ARTICLE IV.Officers, Agents and Employees 28 Section 4.1 Appointment and Term of Office 28 Section 4.2 Resignation and Removal 29 Section 4.3 Compensation and Bond 29 Section 4.4 Chairman of the Board 29 Section 4.5 Chief Executive Officer 29 Section 4.6 President 30 Section 4.7 Chief Operating Officer 30 Section 4.8 Chief Financial Officer 30 Section 4.9 Vice Presidents 30 Section 4.10 Treasurer 30 Section 4.11 Secretary 31 Section 4.12 Assistant Treasurers 31 Section 4.13 Assistant Secretaries 31 Section 4.14 Delegation of Duties 32 Section 4.15 Prohibition on Loans to Directors and Executive Officer 32 ARTICLE V.Limitation of Liability and Indemnification 32 Section 5.1 Limitation of Liability of Directors 32 Section 5.2 Mandatory Indemnification of Directors and Officers 33 Section 5.3 Permissive Indemnification of Non-Officer Employees and Agents 33 Section 5.4 General Provisions 34 ARTICLE VI.Common Stock 35 Section 6.1 Certificates 35 Section 6.2 Transfers of Stock & Record Holders 35 Section 6.3 Lost, Stolen or Destroyed Certificates 36 Section 6.4 Stockholder Record Date 36 Section 6.5 Rules and Procedures 38 ARTICLE VII.Ownership by Aliens 39 Section 7.1 Foreign Stock Record 39 Section 7.2 Maximum Percentage 39 Section 7.3 Recording of Shares 39 ARTICLE VIII.General Provisions 40 Section 8.1 Fiscal Year 40 Section 8.2 Dividends 40 Section 8.3 Checks, Notes, Drafts, Etc. 40 Section 8.4 Corporate Seal 41 Section 8.5 Waiver of Notice 41 ARTICLE IX.Restated Certificate of Incorporation to Govern 41 Section 9.1 Restated Certificate of Incorporation to Govern 41 AMENDED AND RESTATED BYLAWS OF CONTINENTAL AIRLINES, INC. Incorporated under the Laws of the State of Delaware ARTICLE I. Stockholders Section 1.1Annual Meeting. The annual meeting of stockholders of the Corporation for the election of Directors and for the transaction of any other business properly brought before the annual meeting shall be held at such time and date in each year as the Board of Directors may determine from time to time.The annual meeting in each year shall be held at such place within or without the State of Delaware as may be fixed by the Board of Directors, or if not so fixed, at the principal business office of the Corporation. Section 1.2Special Meetings. Subject to the rights of the holders of any class or series of preferred stock of the Corporation, or any other series or class of stock as set forth in the Amended and Restated Certificate of Incorporation of the Corporation (as it may be amended from time to time in accordance with its terms and applicable law, the “Restated Certificate of Incorporation”), special meetings of the stockholders may be called only by (A)the Secretary of the Corporation, following his or her receipt of one or more written demands to call a special meeting from the holders of 25% or more of the voting power of the outstanding shares of Common
